UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              13 Cr. 652 (KPF)

ILAN ZARGER,                                             ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On February 18, 2020, the Court arraigned Zarger on certain

specifications regarding his violation of supervised release. (Minute Entry for

2/18/20). At the arraignment, the Court set a conference date of April 1,

2020. (Id.). On March 17, 2020, the Southern District of New York entered

Standing Order M10-468, adjourning all violation hearings due to the ongoing

COVID-19 pandemic. Accordingly, the violation hearing is hereby

ADJOURNED to June 22, 2020, at 3:30 p.m. in Courtroom 618 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, NY.

      SO ORDERED.

Dated: March 25, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
